DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsuchiya US 2020/0156896 (hereinafter “Tsuchiya”).
Regarding claim 1, Tsuchiya discloses a sheet stacker comprising: 
a sheet stacking portion (52) configured to stack a sheet bundle; 

an air blower (56, 56, refer to FIG. 4A) disposed above the sheet stacking portion and configured to blow air toward the sheet on a downstream side, in the sheet conveyance direction, from a position at which the guide portion receives the leading end of the sheet.
Regarding claim 2, wherein the air blower includes a plurality of air blowing bodies (56, 56) aligned in the sheet conveyance direction.
Regarding claim 8, wherein a blowing amount per unit time of the air blower varies according to a weight of the sheet (para. [0085]).
Regarding claim 15, an image forming system (FIG. 1) comprising the sheet stacker according to claim 1.
Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruckert US 5,810,351 (hereinafter “Ruckert”).
Regarding claim 1, Ruckert discloses a sheet stacker comprising: 
a sheet stacking portion (“delivery station”, see delivery stack 2 being supported at a delivery position) configured to stack a sheet bundle; 
a guide portion (gripper 7) configured to receive a leading end of a sheet conveyed toward the sheet stacking portion and guide the sheet downstream in a sheet conveyance direction in which the sheet is conveyed; and 

Regarding claim 9, wherein the air blower is inclined downward and configured to blow air diagonally upstream in the sheet conveyance direction.
Claims 1-5, 8, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berlingen et al. US 6,273,417 (hereinafter “Berlingen”).
Regarding claim 1, Berlingen discloses a sheet stacker comprising: 
a sheet stacking portion (15) configured to stack a sheet bundle; 
a guide portion (“grippers” of chain conveyor 6) configured to receive a leading end of a sheet conveyed toward the sheet stacking portion and guide the sheet downstream in a sheet conveyance direction in which the sheet is conveyed; and 
an air blower (24) disposed above the sheet stacking portion and configured to blow air toward the sheet on a downstream side, in the sheet conveyance direction, from a position at which the guide portion receives the leading end of the sheet.
Regarding claim 2, wherein the air blower includes a plurality of air blowing bodies (24) aligned in the sheet conveyance direction.
Regarding claim 3, wherein the air blower starts (structure is capable) blowing the air when the guide portion moves away from the leading end of the sheet.
Regarding claim 4, wherein the air blower (a most downstream blower 24)  blows the air toward the sheet on a downstream side, in the sheet conveyance direction, from a position at which the guide portion moves away from the leading end of the sheet.


	Regarding claim 8, wherein a blowing amount per unit time of the air blower varies according to a weight of the sheet (structure is capable of varying blowing amount to a weight of a sheet for optimal blowing).
	Regarding claim 13, further comprising an air drawer (26, 30.1, 30.2 and 1.5) disposed on a lateral side of the sheet stacking portion and configured to suck air (capable, as 26 draws air) between the sheet and a subsequent sheet.
	Regarding claim 15, an image forming system (2) comprising the sheet stacker according to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Berlingen in view of Vogel WO 2010-026033 A1 (hereinafter “Vogel”).
Berlingen teaches the claimed invention including wherein the air blower includes a plurality of air blowing bodies, each disposed along a direction intersecting the sheet conveyance direction (see FIG. 3, showing 24 also arranged perpendicular to a sheet conveyance direction), wherein, in the direction intersecting the sheet conveyance direction, one air blowing body of the plurality of air blowing bodies is configured to blow air toward a center portion of the sheet and another air blowing body of the plurality of air blowing bodies is configured to blow air toward a side edge of the sheet.
Berlingen does not explicitly teach and wherein a blowing amount per unit time of the one air blowing body is greater than a blowing amount per unit time of said another air blowing body.
Vogel teaches a similar device that teaches the desirability to have greater force at a center (refer to FIG. 3) than a side edge of a sheet for delivering sheets in a bowed manner that facilitates smooth delivery a sheet on a stack.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Berlingen with the teachings of Vogel in order to deliver a sheet in a bowed manner that facilitates smooth delivery a sheet on a stack.

Regarding claim 11, Berlingen teach an air drawer (26, 30.1, 30.2 and 1.5) disposed on a lateral side of the sheet stacking portion and configured to suck air between the sheet and the sheet bundle, wherein the air blower is coupled to an air discharging side of the air drawer and configured to discharge air from the air blower.
Allowable Subject Matter
Claims 6, 7, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ando et al. US 2018/0229958 A1 and Akita et al. US 2019/0351636 A1 appear to be a 102(a)(1) reference for at least claim 1, 2, and 15.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUIS A GONZALEZ/Primary Examiner, Art Unit 3656